In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00111-CV




    IN THE INTEREST OF B.J.M., A MINOR CHILD




         On Appeal from the 402nd District Court
                 Wood County, Texas
               Trial Court No. 2017-622




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Brandi Nicole Mizzles appeals from the trial court’s temporary orders entered on

November 2, 2017, in this suit affecting the parent-child relationship.

       Our jurisdiction, as an appellate court, is constitutional and statutory in nature. See TEX.

CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2017). Stated differently, in the

absence of a specific grant of jurisdiction by the Texas Constitution or the Texas Legislature, an

appellate court lacks jurisdiction to act.     The question, then, is whether either the Texas

Constitution or the Texas Legislature has granted this Court jurisdiction to hear the type of

interlocutory appeal that Mizzles has noticed. The trial court’s November 2 temporary orders do

not constitute a final order, and do not appear to fall within any of the categories of appealable

interlocutory orders. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1)–(12) (West Supp.

2017); Hernandez v. Dep’t of Family & Protective Servs., 392 S.W.3d 188 (Tex. App.—El Paso

2012, no pet.). Consequently, it appears that we are without jurisdiction to hear this appeal. See

Pina v. Shaw, No. 01-03-00088-CV, 2004 WL 306096, at *2 (Tex. App.—Houston [1st Dist.]

Feb. 19, 2004, no pet.) (mem. op.) (dismissing similar appeal for want of jurisdiction, citing

Section 105.001(e) of the Texas Family Code).

       By letter of December 18, 2017, we informed Mizzles of this potential defect in our

jurisdiction and afforded her the opportunity to demonstrate proper grounds for our retention of

the appeal. Mizzles did not file a response to our letter.




                                                  2
      In light of the foregoing, we dismiss the appeal for want of jurisdiction.




                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:      January 22, 2018
Date Decided:        January 23, 2018




                                                3